May 29, 1917. The opinion of the Court was delivered by
When this case was called for argument, the respondent's attorney announced that his information was by a telegram from his office at Cheraw that the case was settled. Appellant's attorney said he had no information concerning the alleged settlement, and argued the case. Investigation develops the fact that the case was settled between the parties, *Page 291 
money paid to the clerk of Court of Chesterfield county by the respondent, and received by the appellant.
It is, therefore, ordered that this action on the part of the appellant worked a discontinuance of the appeal, and the Court will not consider the appeal.